Citation Nr: 1302067	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 1975 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issue on appeal as reflected on the title page.

On the Veteran's substantive appeal, received at the RO in September 2010, she requested a Board videoconference hearing at her local VA office.  In a subsequent letter sent to the RO in August 2011, the Veteran withdrew her request for a Board videoconference hearing.  Accordingly, the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends she has PTSD as a result of domestic abuse she endured in service during the summer months of 1976.  She reports the abuse was from her husband at the time, and necessitated a transfer of duty stations.  

The Veteran's service records from her period of active duty have been determined to be unavailable, but she has submitted a record of her assignments that showed following her basic and advanced training, she was assigned to her first duty station for a period of only 5 months, being transferred from there in September 1976.  Her subsequent duty assignments were for at least 1 year (that being the year she served in Korea), but otherwise for 2 years (except for one specifically noted temporary duty assignment in 1981, when she attended a service school).  

The Veteran also has submitted documents from private medical providers reflecting diagnoses of PTSD, linked to her reported stressor.  The documents that have been provided, however, do not include the actual records of the Veteran's treatment.  These should be sought.  These documents also refer to other relevant treatment, the records of which should likewise be sought.  

Lastly, the record does not show the Veteran to have been examined for VA purposes in connection with this claim.  That should be accomplished, and any current records of VA psychiatric treatment should be sought.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the places at which she has received psychiatric treatment since 2006, the records of which should be sought.  

2.  With any assistance necessary from the Veteran, attempts should be made to obtain the records of the Veteran's psychiatric treatment from the following:

   Amanda Allard, M.Ed., Ed.S. R.M.F.T.I.
   Walter G. Griffith, MD
   Janet E. MacFarlane, LCSW-C

In light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file. 

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA psychiatric examination to determine the current nature and likely etiology of any psychiatric condition found to be present.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be conducted.  If it is determined that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, the examiner should opine as to whether it is at least as likely as not that her PTSD manifested as a result of her claimed in-service stressor.   

If the examiner finds that the Veteran does not meet the criteria for a diagnosis of PTSD, he or she should specify the criteria for the diagnosis that are not met.  If a psychiatric disorder other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability had its onset during active military service, (1975-1983).

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

4.  The RO/AMC should then review the record and if the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




